            Exhibit 8




Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 1 of 17
                             Declaration of Lewis Donnell Huntley


   1. My name is Lewis Donnell Huntley. I am 44 years old.

   2. Until May 7, 2020, I was incarcerated at the Camp within FCI Butner Medium I,

specifically in the unit Catawba West. My Bureau of Prisons Register Number is 32504-016.

   3. Before my release, I had served seven years of a ten-year sentence for conspiracy to

distribute and possess with intent to distribute five kilograms or more of powder cocaine and 280

grams or more of cocaine base.

   4. In 2008 I was in a motorcycle accident that caused nerve damage to my spine. I am

paraplegic and wheelchair-bound as a result of this spinal cord injury. I received physical therapy

following the accident, which helped me combat spasms that I experience from my paraplegia and

allowed me to largely care for myself. While incarcerated at Butner, I received medications for my

spasms. However, even though I made several requests, I was not able to receive any physical

therapy. My spasms have gotten worse, and I am no longer able to put on my own shoes.

   5. I was also diagnosed with hypertension while incarcerated, and took medication to manage

my cholesterol.

   6. My unit while at Butner was a dormitory-style unit that typically houses about 75-80

people. The unit is mostly divided into cubicles that are about 6’x10,’ each with bunkbeds.

   7.   I shared a cubicle with one other person. Due to the size of our cubicle and the arrangement

of our beds, I could not stay six feet away from him while inside the cubicle.

   8. Another area within my unit, referred to as “the beach,” contained about 6 bunk beds,

divided into 2 rows of 3 sets of bunk beds. People who sleep in these bunk beds are less than 4

feet away from another person when sleeping. Many residents of my unit had to walk through “the

beach,” between the rows of bunk beds, to get to the restroom.

                                                 1

         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 2 of 17
    9. All of the people in my unit shared the same bathroom, which has 1 handicap accessible

stall, about 4 standard stalls, 1 handicap shower, about 5 showers, and about 5 sinks. It was

impossible to maintain a distance of 6 feet from other people while in the bathroom.

    10. There were only 2 phones available for my entire unit. People would line up against the

wall within 18 inches to 2 feet of each other while waiting to use the phone. We were responsible

for cleaning the phones ourselves as we used them, using a spray disinfectant that was provided

by the BOP. I never saw any facility staff cleaning the phones.

    11. There was a room within my unit that had 3 computers at a shared desk, all in a line next

to each other, and 4 TVs. All chairs in the room were in rows with about 6 inches of space between

each chair. This room was always at least at half capacity, but was often so crowded that people

would bring extra chairs into the room.

    12. My unit was locked down on about March 13, and shortly after we started getting all of our

meals in the unit. Different officers handled mealtime differently. Some officers brought us our

meals in our cubicles, but other officers had the entire unit line up at the unit door to get our meals.

When we lined up to get our meals, we were between 18 inches to 2 feet from each other, and no

effort was made to keep space between people.

    13. During the lockdown period, people also had to line up at the unit door for pill call. I got

in line for pill call twice a day, but others had to do so three times a day. No effort was made to

keep space between people in the pill call line, and we were within 18 inches to 2 feet of each other

as we waited.

    14. BOP provided soap for us to use in the bathroom through a shared dispenser on the wall.

In the weeks before I was released, this dispenser ran out of soap roughly 2 times for a period of 1

to 2 days. When the dispenser was empty, BOP placed small bars of hand soap on the sink for us



                                                   2

          Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 3 of 17
to use. I was worried about sharing soap with others who might be sick during this time, so I had

to use soap that I purchased from the commissary to wash my hands.

    15. We were not provided with hand sanitizer for individual use, but instead used a shared

dispenser of hand sanitizer located in the TV room.

    16. The staff began wearing masks that appeared to be medical grade shortly after my unit

went into lockdown. The people housed in my unit received disposable masks about a week or two

after staff began wearing masks, which were then replaced with cloth masks we were told were

made at UNICOR. Before my release, I had three cloth masks that I was responsible for cleaning.

    17. The only guidance we received from prison officials about prevention of coronavirus was

to keep our masks on and to wash our hands.

    18. At the beginning of the lockdown, my understanding was that there were no cases of the

coronavirus in my unit. At this early stage, people within my unit who worked at UNICOR or the

warehouse were still allowed to go to their jobs with people from other housing units and then

return to the unit.

    19. Correctional officers continued to move between units and facilities as well. My unit

manager, for example, worked within both the Camp and Medium I facilities.

    20. I first heard of someone in my unit becoming sick and having to be removed in early April,

after which it felt like a chain reaction within the camp. I learned of an older person who had been

approved for home confinement in a different unit of the camp, Hatteras East, who became ill, was

removed from the facility, and subsequently passed away. Then suddenly it seemed as if everyone

in my unit was ill. We began having our temperature checked every morning by a nurse. People in

my unit complained of diarrhea, loss of smell and taste, and shortness of breath. At night, I would




                                                 3

          Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 4 of 17
hear coughing all throughout the unit. I personally experienced loss of smell and taste, headaches

and shortness of breath.

   21. My entire unit was tested for coronavirus on or around April 23, 2020. We were not isolated

or separated from one another in any way while we waited for results. On or around April 30,

2020, Dr. Beyer gathered our unit together and told us that the entire unit had tested positive for

coronavirus. She also told us that as many as 80% of the entire camp population tested positive for

coronavirus, and that a large number of people testing positive for the virus had only mild or no

symptoms.

   22. I filed an emergency motion for compassionate release in early April of 2020 because of

the worsening spasms from my spinal cord injury and because this injury and my hypertension

could increase my risk of serious coronavirus. My motion was supplemented to inform the court

that I had tested positive for the coronavirus. The United States opposed my motion for

compassionate release at every stage.

   23. On or around May 2, 2020, about 30 people from my unit who were believed to still be

sick were moved to another unit. I was no longer experiencing symptoms at this time. Roughly 45

people, including myself, remained in my unit. Though we still received temperature checks every

morning, my unit was never re-tested for coronavirus.

   24. A judge ordered the BOP to release me on May 7, 2020, after granting my emergency

motion for compassionate release on May 5, 2020. The order granting my motion for

compassionate release is attached as Exhibit A to my declaration.

   25. I am now at home with my wife in Maryland. I am relieved to be at home, but I am still

very concerned for the health and lives of those who remain at Butner. I fear that remaining in

prison with so many people sick will be a death sentence for them.



                                                4

         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 5 of 17
Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 6 of 17
           Exhibit A




Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 7 of 17
          Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      v.                             ) Crim. Action No. 13-0119-1 (ABJ)
                                    )
LEWIS DONNELL HUNTLEY,              )         *** SEALED ***
                                    )
                  Defendant.        )
____________________________________)

                                             ORDER

         Pending before the Court is defendant Lewis Huntley’s Emergency Motion to Reduce

Sentence pursuant to the Compassionate Release Statute 18 U.S.C. § 3582(c)(1)(A)(i) [Dkt. # 250]

(“Def.’s Mot.”). 1 He is serving a sentence of 120 months (ten years) of incarceration, Judgment

[Dkt. # 177] at 2, at Butner Medium I Federal Correction Institution, and has asked the Court to

reduce of his term of imprisonment to the seven years he has already served. See Def.’s Mot. at

1, 34.

         He seeks the reduction because he suffers from a spinal cord injury and other health

conditions and also because these conditions put him at increased risk of death or serious illness

from the novel coronavirus. Id. at 1, n.1–2, citing Centers for Disease Control and Prevention

(“CDC”), Implementation of Mitigation Strategies for Communities with Local COVID-19

Transmission, (Mar. 12, 2020), at App’x A, https://www. cdc.gov/coronavirus/2019-ncov/

downloads/community-mitigation-strategy.pdf; Emily Bamforth, Hypertension could be a leading




1      Defendant attached public exhibits to his motion. Def.’s Mot., Exs. A–V [Dkt. ## 250-1–
250-5], and filed separately under seal additional exhibits attaching private medical records. Def.’s
Sealed Exhibits A–S [Dkt. # 253].


                                                 1
          Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 8 of 17
         Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 2 of 10




factor in coronavirus deaths: Here’s what to know, Cleveland.com (Mar. 12, 2020),

https://www.cleveland.com/news/2020/03/hypertension-could-be-a-leading-factor-ncoronavirus-

deaths-heres-what-to-know.html. The government opposed defendant’s motion, Gov’t Opp. to

Def.’s Mot. [Dkt. # 255] (“Gov’t Opp.”), and defendant filed a reply brief. Reply to Gov’t Opp.

[Dkt. # 256] (“Def.’s Reply”).

       On April 13, defendant filed a Notice of 4 Inmate Deaths at Butner Medium I FCI [Dkt.

# 254], and on April 27, he filed a supplement to his reply [Dkt. # 257]. On April 30, he filed a

second supplement to his reply, advising the Court that he had tested positive for COVID-19.

2d Suppl. [Dkt. # 258]. On May 1, the Court issued a minute order stating that any response by

the government to defendant’s second supplement was due by May 4. Min. Order (May 1, 2020).

On May 1, defendant filed a third supplement to his reply brief, 3d Suppl. [Dkt. # 259], and on

May 2, he filed a reply in an anticipation of the government’s response to the Court’s minute order.

Reply in Anticipation of Gov’t Response [Dkt. # 260]. On May 4, the government filed it response

to defendant’s second supplemental filing. Gov’t Response to 2d Suppl. [Dkt. # 261].

       Upon consideration of the parties’ filings and exhibits, for the reasons set forth below, the

Court will grant defendant’s motion.

       Defendant is paraplegic, having suffered a spinal cord injury in a 2008 motorcycle accident.

Def.’s Mot. at 3. He also suffered a broken wrist and damage to his left bicep in the accident and

was hospitalized for six months. Id. According to defendant, “strenuous physical therapy” after

his release from the hospital allowed him to be able to stand for a limited period of time and do a

limited amount of walking assisted with leg braces and a walker, although he remains confined to

a wheelchair. Id. at 4.




                                                 2
         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 9 of 17
         Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 3 of 10




       Before his accident, defendant had been convicted for three drug felonies: distribution of

cocaine in 1992, attempted possession of cocaine with intent to distribute in 1994, and possession

of cocaine with intent to distribute in 2006. Gov’t Opp. 17. In 2013, five years after the accident,

he was indicted for conspiracy to distribute and possess powder cocaine and cocaine base with

intent to distribute and for possessing a firearm during a drug trafficking offense. Indictment (Apr.

18, 2013) [Dkt. # 6]; Superseding Indictment (Apr. 30, 2013) [Dkt. # 17]; Second Superseding

Indictment (May 28, 2013) [Dkt. # 21]. In January of 2014, he pled guilty to one count of

conspiracy to distribute and possess with intent to distribute five kilograms or more of powder

cocaine and 280 grams or more of cocaine base. Plea Agreement (Jan. 22, 2014) [Dkt. # 147] at 1.

Pursuant to Fed. R. Crim. Proc. 11(c)(1)(C), the parties agreed that the mandatory minimum term

of ten years of incarceration, followed by five years of supervised release, would be an appropriate

sentence, id. at 2, and the Court accepted the plea and imposed that sentence on April 7, 2014.

Judgment at 1.

       The statute defendant invokes in the instant motion authorizes a court to reduce a term of

imprisonment under specific circumstances, and it sets forth procedural and substantive

requirements that must be satisfied in order to obtain relief. 18 U.S.C. § 3582(c)(1)(A)(i).

Procedurally, a defendant may only file a motion under this provision after he has “fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility.” Id. § 3582(c)(1)(A). 2




2      This provision was amended in 2018 by the First Step Act of 2018, Pub. L. 115-391 (Dec.
21, 2018), to allow defendants to file motions under the statute directly with a court. Before this
amendment, only the Bureau of Prisons (“BOP”) could file such a motion.


                                                 3
         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 10 of 17
         Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 4 of 10




       There is no dispute that defendant has satisfied this procedural requirement. See Def.’s

Mot. at 16–17; Exs. J–Q to Def.’s Mot. [Dkt. # 250-4] (defendant’s prior requests to BOP for a

“RIS” or reduction in sentence and BOP’s denials); Gov’t Opp. at 9–10 (“We agree that defendant

has exhausted his administrative remedies, and that his motion is thus properly before this Court.”).

Accordingly, the only issue for the Court to decide is whether defendant’s circumstances satisfy

the substantive requirements for a reduction.

       A court may reduce a term of imprisonment if “after considering the factors set forth in

section 3553(a) to the extent that they are applicable,” it makes two findings:            first, that

“extraordinary and compelling reasons warrant such a reduction” 3 and second, “that such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). 4    The policy statement issued by the Commission tracks the

language of the statute, reiterating the need for a defendant to show that “extraordinary and

compelling reasons warrant the reduction,” U.S.S.G. § 1B1.13(1)(A), and it adds the requirements

that a “defendant is not a danger to the safety of any other person or to the community,” id.

§ 1B1.13(2), and the reduction is consistent with the policy statement. Id. § 1B1.13(3). The

Commission lists examples of the “extraordinary and compelling reasons” that would satisfy the

statute, including a showing that the defendant is:




3       The statute also allows for reduction of a prison term for defendants who are at least seventy
years old, which is not applicable here. See 18 U.S.C. § 3582(c)(1)(A)(ii); Def.’s Mot. at 13
(stating defendant is forty-four years old).

4      See 28 U.S.C. § 994(a)(2) (requiring the Commission to promulgate a general policy
statement on the sentence modification provisions in section 3582(c) of title 18); id. § 994(t)
(providing that the policy statement “describe what should be considered extraordinary and
compelling reasons for sentence reduction, including the criteria to be applied and a list of specific
examples”).


                                                  4
         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 11 of 17
        Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 5 of 10




               (I)   suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because
                     of the aging process

               that substantially diminishes the ability of the defendant to provide
               self-care within the environment of a correctional facility and from
               which he or she is not expected to recover.

U.S.S.G. § 1B1.13, Appl. Note 1(A)(ii).

       Defendant asserts that his spinal cord injury and other medical conditions, in and of

themselves, present sufficient reasons to reduce his sentence under the statute. Def.’s Mot. at 17–

19. He argues that has BOP has not provided him with “proper care” for his paraplegia, denying

him physical therapy, orthotics, and a walker that he requested, and that he suffers complications:

“severe back spasms; his left wrist does not bend and his fingers do not move on that hand; his

right wrist is now experiencing severe numbness and pain from peripheral neuropathy; his feet

have sores, crusting, and open wounds; and he is diagnosed with hypertension.” Id. at 17–18.

       BOP disagreed with this assessment in 2019, denying defendant’s request for a reduction

in sentence on this ground. See Ex. K to Def.’s Mot. (March 29, 2019 letter from BOP denying

defendant’s request for compassionate release because defendant “require[s] no assistance with

[his] activities of daily living (ADLs),” demonstrates “independence in [his] functioning,” and is

able to function in his current setting); Ex. M to Def.’s Mot. (May 21, 2019 denial of appeal for

the same reasons, noting that defendant “continue[s] to receive comprehensive medical care from

[his] primary care medical team”); Ex. O to Def.’s Mot. (July 1, 2019 denial of RIS because




                                                5
         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 12 of 17
         Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 6 of 10




defendant is “able to perform . . . Activities of Daily Living independently with the use of durable

medical equipment”). 5

       The government still disagrees with defendant’s position now. It maintains that defendant

does not qualify for “compassionate release under the current criteria,” and it points to the

determination it made a year ago. Gov’t Opp. at 13–15, citing Def.’s Ex. M (May 2019 letter from

BOP denying defendant’s request for a RIS because he continues “to receive comprehensive care

from [his] primary care medical team”). But BOP’s past denials of defendant’s requests do not

address the more recent medical information provided to the Court, and are not determinative in

any event. See United States v. Beck, 425 F.Supp.3d 573, 579 (M.D.N.C. 2019) (“[T]he First Step

Act . . . was enacted to further increase the use of compassionate release and . . . explicitly allows

courts to grant such motions even when BoP finds they are not appropriate.”).

       Reports from the very primary care medical team touted by the government show that

defendant’s condition has deteriorated: he can only accomplish two out of six Activities of Daily

Living at this time. Def.’s Mot. at 18, citing Def.’s Sealed Ex. O (July 17, 2019 Clinical Encounter

notes from defendant’s primary care physician). They also indicate that as defendant has asserted,

he has not received specific medical assessments or accommodations recommended by various

specialists. Id., citing Def.’s Sealed Ex. P (Sept. 5, 2019 Clinical Encounter note ordering

radiographs that “neurosurgeon recommended . . . some time ago and were never done”); Def.’s

Sealed Ex. R (Sept. 9, 2019 Radiologic Report) (showing radiograph was completed but results




5      Defendant appealed the decision but never received a response. Def.’s Mot. at 11.


                                                  6
         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 13 of 17
         Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 7 of 10




were difficult to read: “Limited assessment of the upper half of the thoracic spine due to images

being acquired with the patient in wheelchair”). 6

       Importantly, BOP’s 2019 denials based on defendant’s medical conditions at the time do

not address the dangers that the coronavirus presents to the defendant now. The novel coronavirus

was first detected in December 2019 and declared to be a global pandemic by March 2020. 7 The

government does not deny that defendant faces increased serious risks from the disease as a result

of his spinal cord injury. Gov’t Opp. at 13–14, n.11. In a footnote, it cites guidance from the CDC

that states the following:

               Appendix A: Underlying medical conditions that may increase the risk
               of serious COVID-19 for individuals of any age.

                                                     * * *

               • Neurological and neurologic and neurodevelopment conditions
               [including disorders of the brain, spinal cord, peripheral nerve, and muscle
               such as cerebral palsy, epilepsy (seizure disorders), stroke, intellectual
               disability, moderate to severe developmental delay, muscular dystrophy, or
               spinal cord injury].

CDC, Implementation of Mitigation Strategies for Communities with Local COVID-19

Transmission, App’x A. Accordingly, based on CDC guidance, this defendant faces increase risk

of serious COVID-19.         Regardless, the government takes the position that this is not an




6       Defendant also asserts that he never received a referral in 2017 to be evaluated for orthotics
and physical rehabilitation in 2017 as referenced in his medical file. Def.’s Mot. at 18, citing
Def.’s Sealed Ex. K (Oct. 26, 2017 record from Duke Health stating defendant would be referred
“to prosthetics and orthotics for evaluation of bracing options” and “physical medicine and
rehabilitation” to help his range of symptoms).

7       See Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus
Disease (COVID-19) Outbreak (Mar. 13, 2020), Office of the President of the United States,
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/ (“Proclamation of Nat’l Emergency”).


                                                  7
         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 14 of 17
         Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 8 of 10




“extraordinary and compelling reason” that warrants release, given the safeguards BOP has

implemented to protect inmates from the coronavirus. Gov’t Opp. at 10–13 (“Taken together,

these measures are designed to mitigate sharply the risks of COVID-19 transmission in a BOP

institution.”); see also id. at 15 (“[T]he possibility that defendant might, while incarcerated,

contract a disease that is also present in the community at large does not, in and of itself, constitute

extraordinary and compelling circumstances.”).

       But the Court’s ruling is not predicated on the presence of the virus within the BOP “in and

of itself;” it is based on this defendant’s specific conditions and characteristics, including: his

specific spinal cord injury and other medical conditions, the limits they impose on his ability to

carry out activities of daily living, his inability to obtain medical equipment, assessments, and

accommodations recommended by specialists and his BOP physician, coupled with the danger the

virus poses to him in particular. 8 Taken together, the Court finds that his medical conditions,

coupled with his now-diagnosed COVID-19, constitute “extraordinary and compelling reasons”

that warrant reducing defendant’s sentence. 9




8       Also, while this decision is not based on any assessment of the adequacy of BOP’s efforts
to protect the prison population in general, or the agency’s commitment to that goal, the assurances
in the government’s opposition concerning the efficacy of those efforts have been eclipsed by the
new information acknowledged in the government’s response to the defendant’s second
submission: that more than seventy-five percent of the inmates in the defendant’s facility have
tested positive. Gov’t Response to 2d Suppl. at 3.

9        The government also argues that defendant is not “more likely to contract COVID-19” in
his facility than if released. Def.’s Opp. at 13–14. The fact that defendant has now contracted
COVID-19 renders this argument moot, but it does not, as the government suggests, render the
motion moot. See Gov’t Response to 2d Suppl. at 3 (arguing that release will not provide defendant
relief from the risk of contracting COVID-19 and that it is “undetermined that release is required”).
The relief defendant seeks is a reduction of his sentence.

                                                   8
         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 15 of 17
         Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 9 of 10




       The Court’s decision also takes into consideration the section 3553(a) factors, as required

by the statute. See 18 U.S.C. § 3582(c)(1)(A)(i). The Court recognizes that the defendant was

convicted of a serious offense, and it sentenced him to a lengthy term of incarceration and

supervised release commensurate with that offense. But he has already served a significant portion

of that sentence. See Gov’t Opp. at 4 (stating that defendant has served seventy percent of his

incarceration period and has a projected release date of December 2, 2021); Def.’s Mot. at 13

(stating that “[a]s of April 15, 2020, he will have been incarcerated for approximately 7 years”

excluding the good time credit he has earned). The Court finds that the seven years served is

sufficient to punish the defendant, reflect the seriousness of the offense, and deter future criminal

conduct, and it is further persuaded that release is appropriate given that defendant is little more

than a year away from release to home confinement. Def.’s Mot. at 13 (noting he has a projected

release date to home confinement of June 2, 2021).

       The Court further finds that defendant is not a danger to the safety of any other person or

to the community and that the reduction he requests is consistent with the Sentencing

Commission’s policy statement on sentence reductions. The government argues – with some

force – that the defendant managed to operate his drug trafficking business successfully while

confined to a wheelchair before he was incarcerated. Gov’t Opp. at 18. And, it points out that

given his long history of involvement in the distribution of controlled substances, and the fact that

he has continued undeterred after previous convictions and sentences, he poses a clear recidivism

risk. Id. But the defendant asserts his physical abilities have deteriorated since he has been

incarcerated, Def.’s Mot. at 4, 9–10, and the medical records bear this out. Def.’s Sealed Ex. O

(July 17, 2019 Clinical Encounter notes); see also Def.’s Mot. at 17. Further, during his seven

years of incarceration, the defendant has had only one disciplinary infraction: possession of a cell



                                                 9
         Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 16 of 17
         Case 1:13-cr-00119-ABJ Document 263 Filed 05/05/20 Page 10 of 10




phone.     Inmate Program Review, Def.’s Ex. U.         He has completed drug education and

nonresidential drug treatment, participated in numerous programs provided by BOP, including

educational programs, and has worked in grounds maintenance at his facility. Id.; see also Def.’s

Ex. V (Inmate Education Data).

         Under all of these circumstances, the Court is of the view that the reduced sentence is

consistent with all of the goals and considerations set forth in section 3553. It emphasizes,

however, that this order does not eliminate or alter that portion of defendant’s sentence imposing

five years of supervised release, and it reminds the defendant that his days of guns and drugs are

over. If defendant is found to have violated any aspect of his supervision, the Court will not be

inclined towards lenience in the future.

         For all of these reasons, the defendant’s motion is GRANTED. But it is essential that his

release be carried out in a manner that does not endanger the public – including members of his

own family – given the positive test results that were obtained between the time the motion was

filed and the date of this order. Therefore, this order will become effective, and the defendant may

be released, after he has been quarantined for at least fourteen days, and it has been determined by

medical personnel, in accordance with the Centers for Disease Control and Prevention criteria, that

he no longer requires medical isolation precautions. See https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html#Medicalisolation.

         SO ORDERED.




                                              AMY BERMAN JACKSON
                                              United States District Judge
DATE: May 5, 2020



                                                10
          Case 5:20-hc-02088-FL Document 1-9 Filed 05/26/20 Page 17 of 17
